         Case:
       Case    20-15471, 10/15/2020, Document
            2:17-cv-02378-JCM-EJY    ID: 11860686,
                                               32 DktEntry:  29, Page
                                                   Filed 10/15/20     1 of1 1of 1
                                                                   Page

                                                                             FILED
                         UNITED STATES COURT OF APPEALS                      OCT 15 2020

                                                                          MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




 JOHN MELNIK,                                     No.   20-15471

                 Plaintiff-Appellant,             D.C. No.
                                                  2:17-cv-02378-JCM-EJY
 v.                                               District of Nevada,
                                                  Las Vegas
 ROMEO ARANAS,

                 Defendant-Appellee.              ORDER


Before: Peter L. Shaw, Appellate Commissioner.

        Appellant’s unopposed motion (Docket Entry No. 26) to file under seal

Volume III of the excerpts of record is granted. The Clerk shall publicly file the

motion (Docket Entry No. 26-1), the opening brief (Docket Entry No. 24), and

Volumes I and II of the excerpts of record (Docket Entry No. 25), and shall file

under seal Volume III of the excerpts of record (Docket Entry No. 26-1).

        The existing briefing schedule remains in effect.




gml/Appellate Commissioner
